Per Curiam.

A majority of this court is of the opinion that the judgment of the Court of Appeals should be affirmed. In effect, it is alleged in the amended petition and was testified to by the Lewises that they demanded, and were assured by the defendant’s president, that insulating material would be supplied in the new building which would be.fire resistant as against the very high temperatures generated in die-casting operations, which operations in the building were being planned.
Such allegations and testimony were for the main purpose of establishing that the defendant failed to meet its commitments when it installed insulation which would not withstand extreme heat.
In view of the allegations of the amended petition and the testimony presented in support thereof, the jury should have been permitted to consider the character of the insulating material actually furnished, in relation to die casting and its concomitants, and when the jury was denied such an approach the plaintiffs were wrongly ^deprived of an advantage which they might otherwise have had.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Matthias and Herbert, JJ., concur.
Stewart and Be el, JJ., dissent.
Taet, J., not participating.